Citation Nr: 0706030
Decision Date: 03/01/07	Archive Date: 04/19/07

Citation Nr: 0706030	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-14 536	)	DATE MAR 01 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


What evaluation is warranted from July 30, 2002, for 
gastroesophageal reflux disease (GERD)?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1979 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, granted entitlement to service connection for GERD 
and assigned a non-compensable rating effective from July 30, 
2002.

The Board denied the veteran's claim for a compensable rating 
for GERD in a November 2005 decision. The veteran appealed 
this denial to the United States Court of Appeals for 
Veterans Claims (Court), and, in October 2006 the Court 
remanded the Board's November 2005 decision for further 
proceedings.


VACATUR


The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time on the Board's own motion when 
an appellant has been denied due process of law. 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).  In this 
case, in November 2005 the Board denied the veteran's claim 
without the benefit of a specialized examination that 
included a gastroscopy.  Accordingly, as the Board's   
consideration of the veteran's claim on appeal was based on 
an incomplete record, the appellant was not afforded full due 
process of law.  Therefore, the Board of Veterans' Appeals 
decision dated November 2005 is hereby VACATED in its 
entirety.




ORDER

The Board's November 2005 decision is vacated as to the issue 
of entitlement to a compensable rating for service-connected 
gastroesophageal reflux disease.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0530055	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-14 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted from July 30, 2002, for 
gastroesophageal reflux disease (GERD)?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, granted entitlement to service connection for GERD 
and assigned a non compensable rating effective from July 30, 
2002.  In April 2004, the Board issued a decision 
adjudicating a number of other issues that were in appellate 
status and remanded this issue for further evidentiary 
development.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  The Board has 
therefore characterized the rating question as noted on the 
title page.


FINDING OF FACT

Since July 30, 2002, the preponderance of the evidence is 
against showing that GERD is productive of adverse 
symptomatology that equates to chronic hypertrophic gastritis 
(identified by gastroscope) with small nodular lesions and 
symptoms, or by hiatal hernia like symptoms with two or more 
of the following: persistently recurrent epigastric distress 
with dysphagia, pyrosis, or regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  




CONCLUSION OF LAW

Since July 30, 2002, the veteran's GERD has not met the 
criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic 
Codes 7307, 7346 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  In light of VAOPGCPREC 08-03; 69 Fed.Reg. 
25180 (2004), the written notice provided in the September 
2002 fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  The Board also 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development including obtaining 
the veteran's treatment records from Monoeville Medical 
Associates.  In this regard, the record shows that two VA 
examinations have been held to ascertain the severity of his 
GERD.  

The Board recognizes that the veteran's treatment records 
from Dr. M of Avon Park, Florida are not of record.  However, 
the record shows that the veteran failed to provide VA with 
written authorization to request these records despite being 
asked to do so in the April 2004 Board remand and subsequent 
VA letters.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The duty to assist is not a one-way street.  If a 
veteran desires help with his claims, he must cooperate with 
VA's efforts to assist him.).  Therefore, the Board finds 
that VA adjudication of this appeal may go forward without 
these records.  

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

In addition GERD, the appellant is service connected for 
hemorrhoids evaluated as noncompensable.

The veteran and his representative contend that the service-
connected GERD is manifested by symptomatology that warrants 
the assignment of a compensable evaluation.  It is requested 
that the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

The December 2002 rating decision granted service connection 
for GERD and assigned a non compensable rating under 
38 C.F.R. § 4.114, Diagnostic Code 7307, effective from 
July 30, 2002.  Thereafter, the March 2003 statement of the 
case provided the veteran with notice of 38 C.F.R. § 4.114, 
Diagnostic Code 7346.

In this regard, Diagnostic Code 7307 provides a compensable, 
10 percent rating, if the GERD's adverse symptomatology 
equates to chronic hypertrophic gastritis (identified by 
gastroscope) with small nodular lesions and symptoms.  
38 C.F.R. § 4.114.  Diagnostic Code 7346 provides a 
compensable, 10 percent rating, if the GERD's adverse 
symptomatology equates to a hiatal hernia with two or more of 
the symptoms for the 30 percent evaluation of less severity.  
38 C.F.R. § 4.114.  A 30 percent rating is warranted if 
adverse symptomatology equates to a hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health. 

When first examined by VA in October 2002, while the veteran 
complained of problems with acid reflux, he denied having 
problems with vomiting, hematemesis, diarrhea, or 
constipation.  The veteran reported that he self-medicated on 
a daily bases with Pepcid A/C and Malox, with some relief.  
He also reported that he slept with a wedge pillow to avoid 
acid reflux at night.  On examination, the veteran weighed 
205 pounds.  It was opined that his weight was stable and 
indeed that the appellant was overweight.  He had no signs of 
anemia, his stomach was not tender, and bowel sounds were 
normal.  A complete blood count was also normal. 

When next examined by VA in January 2005, the veteran 
complained of problems with indigestion two times a week, 
heartburn, belching, periodic blood-tinged spit, nausea, 
emesis every few months, bloating, and periodic blood in his 
stool.  As to the heartburn, the veteran reported that he had 
daily episodes of midepigastric burning and a sour taste in 
his mouth made worse by eating spicy foods.  The veteran 
denied having problems with vomiting, diarrhea, belly pain, 
melena, weight loss, anemia, pain in the arms or shoulders, 
shortness of breath, sweating, or anorexia.  The veteran 
reported that he continued to self-medicate, as needed, with 
Pepcid A/C and Rolaids.  On examination, the veteran had some 
tenderness to palpation in the left lower quadrant.  
Otherwise, he weighed 214.2 pounds, which was higher than his 
typical range of approximately 200 pounds.  His abdomen was 
obese and nondistended, and bowel sounds were active and 
tympanic.  It was opined that the veteran's GERD symptoms 
were not of sufficient severity to negatively impact his 
overall health.

As to the September 1995 to July 2002 treatment records from 
Monoeville Medical Associates, they show the veteran carried 
a diagnosis of GERD since December 1995.  They also show, on 
several occasions, complaints and/or treatment for blood in 
his stool, nausea, and vomiting.  See treatment records dated 
in May 1999, May 2000, and June 2000.  A May 1999 treatment 
record from Mary Bohner, D.O., noted that the veteran was 
overweight.  In June 2000, a report noted that the appellant 
had mild dysphagia.

In summary, adverse symptomatology on VA examination was 
limited to some tenderness to palpation in the left lower 
quadrant.  Moreover, while the record included subjective 
complaints of acid reflux, indigestion two times a week, 
daily heartburn, belching, periodic blood-tinged spit, 
nausea, emesis every few months, bloating, and/or periodic 
blood in his stool, none of these problems were confirmed by 
his VA examiners.  Additionally, the veteran denied having 
problems with vomiting, diarrhea, belly pain, melena, weight 
loss, anemia, pain in the arms or shoulders, shortness of 
breath, sweating, or anorexia.  Furthermore, the record not 
only shows that his weight is stable but that he is 
overweight having gained weight in the years between his two 
VA examinations.  Lastly, the January 2005 VA examiner opined 
that his GERD was not productive of considerable impairment 
of health.  Nothing in the private treatment records 
contradict the VA examiners findings.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

Therefore, as to Diagnostic Code 7307, because the veteran's 
adverse symptomatology on VA examination was limited to some 
tenderness to palpation in the left lower quadrant, the Board 
finds that he does not experience adverse symptomatology that 
equates to chronic hypertrophic gastritis with small nodular 
lesions and symptoms.  Therefore, a compensable evaluation 
for the GERD is not warranted under 38 C.F.R. § 4.114, 
Diagnostic Code 7307.  This is true throughout the period of 
time during which his claim has been pending.  Fenderson.

Likewise, as to Diagnostic Code 7346, because the veteran's 
adverse symptomatology on VA examination was limited to some 
tenderness to palpation in the left lower quadrant, the Board 
finds that he does not experience adverse symptomatology that 
equates to a hiatal hernia with two or more of the symptoms 
for the 30 percent evaluation of less severity (i.e., 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health).  Accordingly, a compensable evaluation for the GERD 
is not warranted under 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson.

Based on the veteran's written statements to the RO and 
statements to VA examiners, the Board considered the 
application of 38 C.F.R. § 3.321(b)(1) (2004).  Although the 
veteran argues that GERD interferes with his maintaining 
employment, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
his GERD has resulted in frequent periods of hospitalization 
or in a marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, to 
include reports of recurrent shoulder pain, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's 
statements, as well as those of his representative, 
addressing the severity of the claimant's GERD are not 
probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.


ORDER

A compensable evaluation for GERD is not warranted at any 
time since July 30, 2002.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


